DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The proposed reply filed on January 18th, 2022 has been entered. Claims 1-6, 8-10 and 12-14 have been amended. Claims 7 and 11 have been canceled. New claim 15-24 have been added. Claims 1-6, 8-10 and 12-24 are pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6, 10 and 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 5 of issued application of Lin et al., U.S. Patent No. 10,044,574 B2 (Lin’574 hereinafter) in view of Kanada (US 2010/0215050 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Lin’574.
Regarding claims 1-3, 6, 10 and 12-13 the difference between the conflicting claims of the instant application and issued patent, Lin’574, are set forth in the discussion below.
Instant Application 16/984,731
Patent  10,044,574 B2
Claim 1. A packet processing method, comprising: receiving, by a forwarding plane device, a first packet transmitted by a user, wherein an identity of the user is comprised in the first packet; 


determining, by the forwarding plane device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 


generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service; 



and transmitting, by the forwarding plane device, the second packet to a network device; 
wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet; 

managing, by the network device, the service according to the identity of the service in the second packet.

Claim 2. wherein, the second packet is used to enable the network device: 
Perform an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service; or 






Generate a forwarding table entry according to the identity of the service in the second packet, 

and transmit the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, wherein the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, wherein the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device.
Claim 6. A packet processing method, comprising: receiving, by a network device, a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of the user; determining, by the network device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 
and managing, by the network device, the service according to the identity of the service, wherein managing the service comprises: 
performing, by the network device, an operation corresponding to the service to the first packet according to the identity of the service, wherein the network device is a first server capable of performing the service; or 4Atty. Docket: 4657-28501 (83424149US09) generating, by the network device, a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, wherein the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, wherein the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and wherein the network device is a control plane device corresponding to the forwarding plane device.
Claim 10. A network device, comprising: at least one processor; one or more memories coupled to the at least one processor and storing programming instructions, wherein the at least one processor is configured to execute the programming instructions to cause the network device to: receive a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of the user; 
determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 
and manage the service according to the identity of the service in the first packet, 
performing an operation corresponding to the service to the first packet according to the identity of the service, wherein the network device is a first server capable of performing the service; or 
generating a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation 6Atty. Docket: 4657-28501 (83424149US09) corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device.
Claim 13. wherein the network device is further configured to: perform an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service; or forward the second packet to a second server capable of performing the service according to the identity of the service in the second packet; or generate a forwarding table entry, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device.
Claim 1. A packet processing method, comprising: receiving, by a forwarding 
plane device, a first packet transmitted by a user, wherein an identity of the 
user is comprised in the first packet, and a forwarding table is comprised in 
the forwarding plane device;  determining, by the forwarding plane device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of 
the user in the first packet;  
after determining the identity of the service, 
generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service, 
wherein the generated second packet comprises the identity of the user and the identity of the service;  
and transmitting, by the forwarding plane device, the second packet to a network device, 
wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet; and managing the service by the network device according to the identity of the service in the second packet;  
wherein, the managing the 
service by the network device according to the identity of the service in the second packet comprises one of: 


performing, by the network device, an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service;  
forwarding, by the network device, the second packet to a second server capable of performing the service according to the identity of the service in the second packet;  and 
generating, by the network device, a forwarding table entry according to the identity of the service in the second packet, 
and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane.
Claim 3. wherein after the forwarding plane device receives the first packet transmitted by the user, the method further comprises performing, by the forwarding plane device, a user management operation to the user according to the identity of the user in the first packet.
Claim 14. wherein the forwarding plane device is further configured to perform a user management operation to the user according to the identity of the user in the first packet after receiving the first packet transmitted by the user.
Claim 2. wherein, after the forwarding plane device receives the first packet transmitted by the user, the method further comprises: performing, by the forwarding plane device, a user management operation to the user according to the identity of the user in the first packet.
Claim 12. A network system comprising a forwarding plane device and a network device communicatively coupled to and separated from the forwarding plane device, wherein the forwarding plane device is configured to receive a first packet from a user, wherein an identity of the user is comprised in the first packet; 


determine an identity of a 6Atty. Docket: 4657-28501 (83424149US09) service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 



generate a second packet by encapsulating the first packet with the identity of the service; and 



transmit the second packet to the network device, and wherein the network device is configured to receive the second packet from the forwarding plane device; 


and manage the service according to the identity of the service in the second packet.
Claim 22. A forwarding plane device, comprising: at least one processor; 9Atty. Docket: 4657-28501 (83424149US09) one or more memories coupled to the at least one processor and storing programming instructions, wherein the at least one processor is configured to execute the programming instructions to cause the forwarding plane device to: 
receive a first packet from a user, wherein an identity of the user is comprised in the first packet; 
determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; 
generate a second packet by encapsulating the first packet with the identity of the service; 
and transmit the second packet to a network device separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet.
Claim 5. A 



forwarding plane device, comprising: a receiver that receives a first packet transmitted by a user, wherein an identity of the user is comprised in the first packet, and a forwarding table is comprised in the forwarding plane device; at least one processor, configured to determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet received by the receiver;  
the at least one processor, configured to after determining the identity of the service, 
generate a second packet by encapsulating the first packet with the identity of the service, 
wherein the generated second packet comprises the identity of the user and the identity of the service; a transmitter that transmits the second packet generated by the at least one processor to a network device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet;  wherein, the managing the service by the network device according to the identity of the service in the second packet comprises one of: performing an 
generating a forwarding table entry according to the identity of the service in the second packet, and transmitting the forwarding table entry to the forwarding plane device, 
wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of 


Lin’574 discloses a packet processing method, a forwarding plane device and a network device which are used to improve the flexibility of management of services.
Regarding claim 1, Lin’574 discloses a packet processing method, comprising: receiving, by a forwarding plane device, a first packet transmitted by a user, wherein an identity of the user is comprised in the first packet; determining, by the forwarding plane device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service; and transmitting, by the forwarding plane device, the second packet to a network device; separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet; managing, by the network device, the service according to the identity of the service in the second packet. (see Lin’574, claim 1). 

Regarding claim 3, Lin’574 discloses wherein after the forwarding plane device receives the first packet transmitted by the user, the method further comprises performing, by the forwarding plane device, a user management operation to the user according to the identity of the user in the first packet (see Lin’574, claim 2).
Regarding claim 6, Lin’574 discloses a packet processing method, comprising: receiving, by a network device, a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of the user; determining, by the network device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the 
Regarding claim 10, Lin’574 discloses a network device, comprising: at least one processor; one or more memories coupled to the at least one processor and storing programming instructions, wherein the at least one processor is configured to execute the programming instructions to cause the network device to: receive a first packet from a forwarding plane device separated from the network device, wherein the first packet comprises an identity of the user; determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; and manage the service according to the identity of the service in the first packet, wherein the at least one 
Regarding claim 12, Lin’574 discloses a network system comprising a forwarding plane device and a network device communicatively coupled to and separated from the forwarding plane device, wherein the forwarding plane device is configured to receive a first packet from a user, wherein an identity of the user is comprised in the first packet; determine an identity of a  service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; generate a second packet by encapsulating the first packet with the identity of the service; and transmit the second packet to the network device, and wherein the network device is configured to receive the second packet from the forwarding plane device; and manage the service according to the identity of the service in the second packet. (see Lin’574, claim 5).

Regarding claim 14, Lin’574 discloses wherein the forwarding plane device is further configured to perform a user management operation to the user according to the identity of the user in the first packet after receiving the first packet transmitted by the user (see Lin’574, claim 2).
Lin’574 does not expressly disclose the following feature: regarding claim 1, transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device; regarding claim 12, a network device communicatively coupled to and separated from the forwarding plane device; regarding 
Kanada (US 2010/0215050 A1) disclose a packet processing device with the following features:: regarding claim 1, transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0080 and 0101-0106] summarized as “the above second packet is then transmitted by the forwarding plane via NIF 151 out to a network device which is not the part of the packet processing device 101”); regarding claim 12, a network device communicatively coupled to and separated from the forwarding plane device (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0080 and 0101-0106] summarized as “the above second packet is then transmitted by the forwarding plane via NIF 151 out to a network device which is not the part of the packet processing device 101”); regarding claim 22, transmit the second packet to a network device separated from the forwarding plane device (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0080 and 0101-0106] summarized as “the above second packet is then transmitted by the forwarding plane via NIF 151 out to a network device which is not the part of the packet processing device 101”).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1, 12  and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanada (US 2010/0215050 A1) in view of Baba et al. (US 2012/0254353 A1).

Kanada discloses a packet processing device with the following features: regarding claim 1, a packet processing method, comprising: receiving, by a forwarding plane device, a first packet transmitted by a user, wherein an identity of the user is comprised in the first packet; determining, by the forwarding plane device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service; and transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0080 and 0101-0106] summarized as “a packet processing method, comprising: receiving, by a forwarding plane device, a first packet transmitted by a user, wherein an identity of the user is comprised in the first packet (i.e. a packet processing device 101 comprising a forwarding plane including packet processing board  PPB 111, control board CB 141 and a switch SW 181 and network interface NIF 151, a first packet transmitted by a user and received at network interface NIF 151 and a forwarding table 113 is comprised of the forwarding plane device), determining, by the forwarding plane device, an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet (i.e. the network interface 151 determines an service identity with help of the forwarding table having information of  an identifier of the user (user ID)  and identifier of the service (service ID) wherein the user ID is identified by a user identifier included in the received packet, refer to figs. 7A-7C which explain the functions of the correspondence tables having the user/service identification information and being comprised by the forwarding plane device), generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service (i.e. a second packet is generated by the forwarding plane device due to the encapsulation of the first packet by a Generic Routing Encapsulation (GRE) protocol), and transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet (i.e. second packet is then transmitted, by the forwarding plane, out to a network device via NIF 151 and hence the network device is not the part of the packet processing device 101)”). 
 identity of the service”
Baba et al. disclose a method and system that enable an application of a user to be freely allocated to a machine with the following features: regarding claim 1, generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service, wherein the generated second packet comprises the identity of the user and the identity of the service (Fig. 4, a block diagram illustrating a configuration of a machine allocation device according to the first embodiment, see teachings in [00144-0147] summarized as “generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service (i.e. at the edge node 303 a packet is received from the user device 109 for transmission to machine 1 via virtual network 102, machine allocation device 101 and virtual network 104, the edge node encapsulates the first packet having a format of in the PBB of fig. 7 comprising a destination address (DA), a source address (SA), and a user frame and at the edge device 303, a second packet is generated after encapsulation of first packet by Ethernet frames and the second packet identifies user ID and a service ID)").
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Kanada by implementing the features as taught by Baba et al. in order to provide a more effective and efficient system that is capable of generating a second packet by encapsulating the first packet with the identity of the service. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 12:
Kanada discloses a packet processing device with the following features: regarding claim 12, a network system comprising: a forwarding plane device; and a network device communicatively coupled to and separated from the forwarding plane device, wherein the forwarding plane device is configured to: receive a first packet from a user, wherein an identity of the user is comprised in the first packet; determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet; generate a second packet by encapsulating the first packet with the identity of the service; and transmit the second packet to the network device, and wherein the network device is configured to: receive the second packet from the forwarding plane device; and manage the service according to the identity of the service in the second packet (Fig. 1, a block diagram showing an entire configuration of a packet processing device according to a first embodiment of the present invention, see teachings in [0047-0052, 0060-0061, 0079-0080 and 0101-0106] summarized as “a network system comprising: a forwarding plane device; and a network device communicatively coupled to and separated from the forwarding plane device, wherein the forwarding plane device is configured to: receive a first packet from a user, wherein an identity of the user is comprised in the first packet (i.e. a packet processing device 101 comprising a forwarding plane including packet processing board  PPB 111, control board CB 141 and a switch SW 181 and network interface NIF 151 for communicatively coupling a network device which is outside of the packet processing device 101, a first packet transmitted by a user and received at network interface NIF 151 and a forwarding table determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet (i.e. the network interface 151 determines an service identity with help of the forwarding table having information of  an identifier of the user (user ID)  and identifier of the service (service ID) wherein the user ID is identified by a user identifier included in the received packet, refer to figs. 7A-7C which explain the functions of the correspondence tables having the user/service identification information and being comprised by the forwarding plane device), generate a second packet by encapsulating the first packet with the identity of the service (i.e. second packet is generated by the forwarding plane device by encapsulating the first packet by a Generic Routing Encapsulation (GRE) protocol), and transmit the second packet to the network device, and wherein the network device is configured to: receive the second packet from the forwarding plane device; and manage the service according to the identity of the service in the second packet (i.e. second packet is then transmitted, by the forwarding plane, out to a network device via NIF 151 and hence the network device is not the part of the packet processing device 101, the network device receives the second packet and, naturally processing accordingly with the identity of the service)”).
Kanada is short of expressly teaching “generate a second packet by encapsulating the first packet with the identity of the service”.
Baba et al. disclose a method and system that enable an application of a user to be freely allocated to a machine with the following features: regarding claim 12, generate a second packet by encapsulating the first packet with the identity of the generate a second packet by encapsulating the first packet with the identity of the service (i.e. at the edge node 303 a packet is received from the user device 109 for transmission to machine 1 via virtual network 102, machine allocation device 101 and virtual network 104, the edge node encapsulates the first packet having a format of in the PBB of fig. 7 comprising a destination address (DA), a source address (SA), and a user frame and at the edge device 303, a second packet is generated after encapsulation of first packet by Ethernet frames and the second packet identifies user ID and a service ID)").
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Kanada by implementing the features as taught by Baba et al. in order to provide a more effective and efficient system that is capable of generate a second packet by encapsulating the first packet with the identity of the service. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 22:
Kanada discloses a packet processing device with the following features: regarding claim 22, a forwarding plane device, comprising: at least one processor; one or more memories coupled to the at least one processor and storing programming instructions, wherein the at least one processor is configured to execute the programming instructions to cause the forwarding plane device to: receive a first packet from a user, wherein an identity of the user is comprised in the first packet; determine determine an identity of a service according to a corresponding relationship between the identity of the user and the identity of the service as well as the identity of the user in the first packet (i.e. the network interface 151 determines an service identity with help of the forwarding table having information of  an identifier of the user (user ID)  and identifier of the service (service ID) wherein the user ID is identified by a user identifier included in generate a second packet by encapsulating the first packet with the identity of the service (i.e. a second packet is generated by the forwarding plane device due to the encapsulation of the first packet by a Generic Routing Encapsulation (GRE) protocol), and transmit the second packet to a network device separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet (i.e. second packet is then transmitted, by the forwarding plane, out to a network device via NIF 151 and hence the network device is not the part of the packet processing device 101, the network device receives the second packet and, naturally processing accordingly with the identity of the service)”). 
Kanada is short of expressly teaching “generate a second packet by encapsulating the first packet with the identity of the service”.
Baba et al. disclose a method and system that enable an application of a user to be freely allocated to a machine with the following features: regarding claim 22, generate a second packet by encapsulating the first packet with the identity of the service (Fig. 4, a block diagram illustrating a configuration of a machine allocation device according to the first embodiment, see teachings in [00144-0147] summarized as “generating, by the forwarding plane device, a second packet by encapsulating the first packet with the identity of the service (i.e. at the edge node 303 a packet is received from the user device 109 for transmission to machine 1 via virtual network 102, machine allocation device 101 and virtual network 104, the edge node encapsulates the first 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Kanada by implementing the features as taught by Baba et al. in order to provide a more effective and efficient system that is capable of generating a second packet by encapsulating the first packet with the identity of the service. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2-3, 13-19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanada (US 2010/0215050 A1) in view of Baba et al. (US 2012/0254353 A1) as applied to claims 1 above, and further in view of Agarwal et al. (US 2014/0298410 A1).

Kanada and Baba et al. disclose the claimed limitations as described in paragraph 8 above. Kanada and Baba et al. do not expressly disclose the following features: regarding claim 2, wherein, the second packet is used to enable the network device: Perform an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service; or Generate a forwarding table entry according to the identity of the service in the second packet, and transmit the forwarding 
Agarwal et al. disclose systems and methods for data communication networks with the following features: regarding claim 2, wherein, the second packet is used to enable the network device: Perform an operation corresponding to the service to the second packet according to the identity of the service in the second packet, wherein the network device is a first server capable of performing the service; or Generate a forwarding table entry according to the identity of the service in the second packet, and transmit the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, wherein the forwarding table entry is used to enable the forwarding plane device to update the 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Kanada with Baba et al. by implementing the features as taught by Agarwal et al. in order to provide a more effective and efficient system that is capable of performing an operation corresponding to the service to the second packet according to the identity of the service in the second packet. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 9, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanada (US 2010/0215050 A1) in view of Baba et al. (US 2012/0254353 A1) and Agarwal et al. (US 2014/0298410 A1)  as applied to claims 1 and 22 above, and further in view of Briscoe et al. (US 2008/0049614 A1).

Kanada, Baba et al. and Agarwal et al. disclose the claimed limitations as described in paragraph 8 above. Kanada, Baba et al. and Agarwal et al. do not expressly disclose the following features: regarding claim 9, wherein the service comprises one of the following: a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering  (CAR) service, a layer 2 forwarding service, a layer 3 forwarding service, an MPLS forwarding service, or a virtual private network (VPN) forwarding service; regarding claim 21, wherein: the service is an IP security (IPSEC) service; or the service is a firewall service; or the service is a uniform/ universal resource locator (URL) filtering service; or the service is a peer-to-peer (P2P) traffic virtualization service; regarding claim 24, wherein: the service is a network address translation (NAT) service; or the service is a video enhancement service; or the service is an IP security (IPSEC) service; or the service is a firewall service; or 10Atty. Docket: 4657-28501 (83424149US09) the service is a uniform/ universal resource locator (URL) filtering service; or the service is or a peer-to-peer (P2P) traffic virtualization service.
Briscoe et al. disclose a method of processing capacity information in a data network with the following features: regarding claim 9, wherein the service comprises one of the following: a network address translation (NAT) service, a carrier grade network address translation (CGN) service, an internet protocol security (IPSEC) service, a video service, a firewall service, a uniform resource locator (URL) filtering service, a peer-to-peer (P2P) traffic virtualization service, a committed access rate (CAR) service, a layer 2 forwarding service, a layer 3 forwarding service, an MPLS forwarding service, or a virtual private network (VPN) forwarding service (Fig. 1, illustrates a telecommunications system and associated capacity management system, see teachings in [0149 & 0370] summarized as “creating consumer traffic flows, which are fixed amounts of LBW consumed in each partition by each service component and it will also associate the specific service identifier associated with the customer order, to 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Kanada with Baba et al. and Agarwal et al. by .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanada (US 2010/0215050 A1) in view of Baba et al. (US 2012/0254353 A1) and Agarwal et al. (US 2014/0298410 A1)  as applied to claims 1 above, and further in view of Landram et al. (US 2005/0086328 A1).

Kanada, Baba et al. and Agarwal et al. disclose the claimed limitations as described in paragraph 8 above. Kanada, Baba et al. and Agarwal et al. do not expressly disclose the following features: regarding claim 20, wherein the forwarding plane device is a switch, a first router, or a broadband remote access server, and wherein the network device is a second router.
Landram et al. disclose a method of transacting business with a sale of mobile devices with the following features: regarding claim 20, wherein the forwarding plane device is a switch, a first router, or a broadband remote access server, and wherein the network device is a second router (Fig. 1, a block diagram of a wireless communication system in accordance with an exemplary embodiment of the present invention, see teachings in [0030-0036] summarized as “second server 42 also can be connected to the internet/intranet 30 via a second backbone 44 and a second router 46 and the second server 42 is responsible for managing the end user's data, such as inventory or 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Kanada with Baba et al. and Agarwal et al. by implementing the features as taught by Landram et al. in order to provide a more effective and efficient system that is capable of forwarding the second packet to the second server capable of performing the service. The motivation of using these functions is that it is more cost effective and dynamic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10 and 12-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant points out that Kanda does not teach the claimed limitation of claim 1 reciting “transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device, wherein the second packet is used to enable the network device to manage the service according to the identity of the service in the second packet”. The applicant states that “claim 1 requires transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device” and “Kanda fails to disclose transmitting, by the forwarding plane device, the second packet to a network device separated from the forwarding plane device”.
separated from the forwarding plane device” and, therefore, it is not persuasive. As described in the paragraph 8 above, a packet processing device 101 receives a packet via network interface NIF 151, where a service identity is determined, and then after encapsulation, by the forwarding plane device,  a second packet is generated, the above second packet is then transmitted by the forwarding plane out to a network device via NIF 151 and hence the network device is not the part of the packet processing device 101. Further, since the independent claims 12 and 22 are similar to the claim 1, they will also be remained rejected. 

The applicant states in the remarks “in rejecting claim 7, the Office Action acknowledges that Kanada and Baba fail to disclose the above limitations of claims 6 and 10. The Office Action does not assert that Agarwal discloses these limitations, and the Applicant respectfully asserts that Agarwal fails to remedy these deficiencies of Kanada and Baba. Therefore, the combination of Kanada, Baba, and Agarwal fails to disclose each and every limitation of claims 6 and 10, and consequently fails to render obvious claims 6 and 8-10”.
The examiner respectfully disagrees. The office action does not mention that Kanda and Baba fails to disclose the claimed limitations of the claim 7 reciting “wherein, the managing the service by the network device according to the identity of the service comprises: performing, by the network device, an operation corresponding to the 
generating, by the network device, a second packet by encapsulating the first packet with the identity of the service, forwarding, by the network device, the second packet to a second server, wherein the second server is capable of performing the service; or 
generating, by the network device, a forwarding table entry according to the identity of the service, and transmitting the forwarding table entry to the forwarding plane device, wherein a matching domain in the forwarding table entry comprises the identity of the user, the forwarding table entry is used to enable the forwarding plane device to update the forwarding table in the forwarding plane device according to the forwarding table entry to generate an updated forwarding table, the forwarding plane device is capable of performing an operation corresponding to the service to a packet comprising the identity of the user according to the updated forwarding table, and the network device is a control plane device corresponding to the forwarding plane device”.
The prior art Agarwal in combination with Kanada and Baba render the obvious rejection as described in paragraph 10 of the previous office action. The applicant have given a general statement “Agrawal fails to remedy these deficiencies of Kanada and Baba without being specific. It is, therefore, not possible to response properly.

The applicant states in the remarks “new claims 15-24 recite novel and non-obvious aspects of the disclosure. Claims 15-17 and 18-21 depend from claims 12 and 1, respectively, which are allowable for the reasons stated above. Independent claim 22 

The examiner respectfully disagrees. The new claims 15-24 have been newly rejected above. Claims 15-17 and 18-21 depending from claims 12 and 1 have also been rejected along with their independent claims. Independent claim 22 has also been rejected along with their dependent claims 23-24. Thus, the new claims 15-24 will remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        3/24/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473